                            UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA


R. ALEXANDER ACOSTA,                                 )
Secretary of Labor,                                  )   FILE NO. 7:16-cv-00293-D
United States Department of Labor,                   )
                                                     )
                              Plaintiff,             )
                                                     )
               v.                                    )
                                                     )
HURRICANE ALLEY, LLC; DIVER DOWN,                    )
LLC; and DAVID COLE, an Individual,                  )
                                                     )
                                                     )
                                                     )
                                                     )
                              Defendants.            )
                                                     )

                                 CONSENT JUDGMENT

              This Consent Judgment resolves a civil action filed in this Court by R. Alexander

Acosta, Secretary of Labor, U.S. Department of Labor (hereinafter "the Secretary") to enforce

the provisions of Sections 6 and 7 of the Fair Labor Standards Act of 1938, as amended

(hereinafter ''the FLSA" or "the Act"), 29 U.S.C. §§ 206 and 207, against Hurricane Alley, LLC,

Diver Down, LLC, and David Cole. It is, therefore,

              ORDERED, ADJUDGED and DECREED that Defendants Hurricane Alley,

LLC, Diver Down, LLC, and David Cole (hereinafter "Defendants"), their agents, servants,

employees, and all persons in active concert or participation with them who receive actual notice

hereof, are permanently enjoined from violating the provisions of the FLSA in any of the

following manners:




                                                                             Exhibit A
                1. They shall not, contrary to §§ 6 and 15(a)(2) of the Act, 29 U.S.C. §§ 206 and

215(a)(2), pay any employee who is engaged in cominerce or in the production of goods for
                                                                                                     .'
commerce, or who is employed in an enterprise engaged in commerce or in the production of

goods for commerce, within the meaning of the Act, wages at a rate less than the applicable

minimum hourly rate prescribed by said § 6 as now in effect or which hereafter may be made

applicable by amendment thereto.

               2.     They shall not, contrary to§§ 7 and 15(a)(2) of the FLSA, 29 U.S.C.

§§ 207 and 215(a)(2), employ any employee in commerce or in the production of goods for

commerce, or in an enterprise engaged in commerce or in the production of goods for commerce,

within the meaning of the Act, for more than 40 hours in a workweek unless such employee is

compensated for such hours in excess of 40 at an overtime rate of at least one and one-half times

the regular rate at which such employee is employed, unless such employee qualifies for an

exemption from overtime pursuant the applicable provision of the statute.

               IT IS FURTHER ORDERED, ADJUDGED and DECREED that:

               3. Plaintiff shall recover from Defendants back wages in the total amount of

$40,000 in back wages, plus $555.02 in interest, due employees for the periods of employment

and in the amounts indicated with respect to each, as set forth on Schedule "A" attached hereto.

The private rights, under the Act, of any employee of Defendants not named or for periods not

stated in said Schedule "A" shall not be terminated or otherwise adversely affected by this
                                                                       '
proceeding. To comply with this provision of this Order, Defendants shall deliver to the Plaintiff

separate cashier's or certified checks, or money orders payable to "Wage and Hour Division--

Labor" according to the payment schedule listed on Schedule "B". Payments shall be made to:

                              Wage and Hour Division--Labor
                              U.S. Department of Labor

                                                2
                               Wage and Hour Division
                               61 Forsyth Street, Room 7M40
                               Atlanta, GA 30303


Plaintiff, thereupon, shall distribute the proceeds of such checks, less deductions for federal

income taxes and employee contributions to F.I.C.A., as required by law, to the named

employees, or to their personal representatives, and any amounts not so distributed by the

Plaintiff within the period of three (3) years after date of this Judgment, because of inability to

locate the proper persons or because of such persons' refusals to accept such sums, shall be

deposited into the Treasury of the United States as miscellaneous receipts. Defendants shall
                                                      \

remain responsible for the employer's share of F.I.C.A. arising from or related to the back wages

paid hereunder.


               In the event of default of a period of 15 days or more by the Defendants in the

payment of any of the above-recited installments or the installments listed on Schedule "B", the

total balance then remaining unpaid shall become due and payable immediately, with no further

notice or demand required, and post judgment interest shall be assessed against such remaining

unpaid balance, in accordance with 28 U.S.C. § 1961, from the date hereof until paid in full.

               The parties acknowledge and agree that this Consent Judgment and the parties'

respective signatures on this Consent Judgment are not and shall not be construed as an

admission or acknowledgement of any fault or wrongdoing of any kind,on the part of

Defendants.

               Each party shall bear such other of its own -attorney's fees and expenses incurred

by such party in connection with any stage of this case, including but not limit\;:d to, attorney's

fees which may be available under the Equal Access to Justice Act, as amended.


                                                  3
SO ORDERED. This .1L day of March 2019.



                                          J   ESC. DEVER Ill
                                          United States District Judge




                                  4
Defendants consent to entry          Plaintiff moves for entry of
of the foregoing Judgment:           the foregoing Judgment:

HURRICANE ALLEY, LLC                 KATES. O'SCANNLAIN
                                     Solicitor of Labor
By: ls/Joshua M Krasner
JOSHUA M. KRASNER                    STANLEY E. KEEN
Attorney                             Regional Solicitor

DATE: March 8, 2019                  ROBERTL. WALTER
                                     Counsel


                                     By/s/Kristin R. Murphy
                                        KRISTIN R. MURPHY
DIVER DOWN, LLC
                                         Office of the Solicitc;>r
By: ls/Joshua M Krasner                  U. S. Department of Labor
JOSHUA M. KRASNER                        61 Forsyth Street, S.W.
Attorney                                 Room 7T10
                                         Atlanta, Georgia 30303
DATE: March 8, 2019                     (404) 302-5435
                                        Murphy.kristin.r@dol.gov
                                        ATL.FEDCOURT@dol.gov
DAVID COLE                               Attorneys for Plaintiff

By: ls/Joshua M Krasner               DATE: March 8, 2019
JOSHUA M. KRASNER
Attorney

Barrett Law Offices, PLLC
5 W. Hargett Street, Suite 910
Raleigh, NC 27601
T: 919-928-5223
F: 919-999-2711
jkrasner@barrettlawoffices.com

SOL Case No. 16-00618




                                 5
Schedule A to Consent Judgment


       First Name    Last Name   BWs Due              Violation Begin Date Violation End Date
       CHAD          BAILEY                 $1,192.80             6/30/2014        1/11/2015
       JEAN          CAITLIN                  $279.53             6/30/2014        1/11/2015
       NICK          CAMPBELL                 $209.29              6/8/2014         7/6/2014
       SHANE         CASSELL                  $571.49             5/11/201_4      12/21/2014
       GIGI          CFILSEILI                $284.47             6/30/2014        1/11/2015
       JOHN          GROSS                  $1,254.81 ·           1/12/2014         1/4/2015
       BETH          HAMILTON                 $522.75             3/16/2014        5/11/2014
       KEN           HAYES                  $3,842.43             4/27/2014         1/4/2015
       REED          HAYES                    $180.45             3/16/2014        4/19/2014
       LAUREN        MANSFIELD                $191.70             6/30/2014        1/11/2015
       BRITTANY      MATEIL                   $197.55             4/20/2014         8/3/2014
       MELISA       .MCINTOSH                 $801.33             3/30/2014         6/8/2014
       AMBER         MICHELL                $3,579.55             1/12/2014         1/4/2015
       TREVOR        MOSS                     $221.33             3/16/2014        8/10/2014
       KIRBY         MURPHY                 $1,059.16              2/2/2014       12/28/2014
       MICHAEL       O'NEIL                    $19.78             5/12/2014        5/18/2014
       SARA          O'ROURKE               $1,828.78             4/20/2014        11/9/2014
       NOELLE        SCOTT                  $4,085.37             5/11/2014        10/5/2014
       DEX           SHORTER                $1,288.41             1/26/2014        1/11/2015
       MANDY         UTICONE                $1,689.20             1/12/2014       12/14/2014
       ANGELA        VAUGHN                    $81.60             6/30/2014        1/11/2015
       BRIDGETTE     WOLF                     $157.06            11/16/2014       12/21/2014
       JONHN         PULLI                     $14.87             4/21/2014        4/27/2014
       NATALIE       ANDREWS                   $19.10             6/23/2014        6/29/2014
       DAVE          SEATON                   $548.36             6/23/2014        1/11/2015
       LAURA         LEDFORD                $6,781.63             1/12/2014         1/4/2015
       RYAN          EDMISTER               $1,596.39              5/4/2014       10/12/2014 ·
       JEREMY        JARELL                   $946.90              6/1/2014        10/5/2014
       ELIZABETH     DURA                   $5,952.15             1/12/2014        1/11/2015
       SARAH         GILBERT                  $601.76             5/11/2014         8/3/2014
                                           $40,000.00
Schedule B to Consent Judgment



          Payment No.               Date Due        Amount Due      Interest Due                                               Total Due
         Initial Payment          4/15/2019          $4,000.00                    $0                                            $4,000.00
               1                   05/15/2019         $1,000.00                  $1.54                                          $1,001.54
               2                   06/15/2019         $1,000.00                  $2.48                                          $1,002.48
               3                   07/1;i/2019        $1,000.00                  $3.74                                        . $1,003.74
               4                   08/15/2019         $1,000.00                  $0.92                                          $1,000.92
               5                   09/15/2019         $1,000.00                  $5.31                                          $1,005.31
               6                   10/15/2019         $1,000.00                  $6.74                                          $1,006.74
               7                   11/15/2019         $1,000.00                  $9.85                                          $1,009.85
               8                   12/15/2019         $1,000.00               $1.03                                             $1,001.03
                9                  01/15/2020         $1,000.00              $12.87                                             $1,012.87
               10                  02i] 5/2020        $1,000.00              $16.02                                            $1,016.02
               11                    03/15/2020       $1.000.00               $1.47                                            $1.001.47
               12                    04/15i2020       $1.000.00              $36.43                                            $1.036.43
               13                    05/] 5/2020      $1,000.00               $2.78                                            $1,002.78
               14                    06/15/2020       $1.000.00               $1.95                                            $1.001.95
               15                    07/15/2020       $1.000.00               $1.12                                            $1,001.12
               16                    08/] 5/2020      $1,000.00              $51.51                                            $1,051.51
               17                    09/15/2020       $1.000.00               $2.65                                            $1.002.65
               18                    10/15/2020       $1.000.00               $1.82                                            $1.001.82
               19                    11/15/2020       $1,000.00               $0.98                                            $1,000.98
               20                    12/15/2020       $1.000.00              $68.24                                            $1.068.24
               21                    01/15/2021       $1.000.00               $2.72                                            $1,002.72
               22                    02/15/2021       $1,000.00               $1.89                                            $1,001.89
               23                    03/15/2021       $1.000.00               $1.06                                            $1.001.06
               24                    04/15/2021       $1.000.00             $] 19.26                                           $LI 19.26
               25                    05/15/2021       $1,000.00               $4.35                                            $1,004.35
               26                    06/15/2021       $1.000.00               $3.52                                            $1.003.52
               27                    07/15/2021       $1.000.00               $2.68                                            $1.002.68
               28                    08/15/2021       $1,000.00              $1.85                                             $1.001.85
               29                    09/15/2021       $1.000.00              $1.02                                             $1.001.02
               30                    I 0/15/2021      $1.000.00             $169.72                                            $1,169.72
               31                    11 /I 5/2021     $1,000.00               $5.00                                            $1,005.00
               "?
               .)_                   12/15/2021       $1.000.00               $4.17                                            $1.004.17
               ~,
               .).)                  01/15/2022       $1.000.00              $3.33                                             $1,003.33
               34                    02/15/2022       $1,000.00              $2.50                                             $1,002.50
               35                    03/15/2022       $1.000.00              $1.67                                             $1.001.67
               36                ... 04/15/2022      $1.000.00               $0.83                                             $1,008.83
           Total                                    $36,000.00              $555.02                                           $40,555.02




                                                                  -'<•l!i   -•   ,.,,. •U-le••••-•r!1••"',• •. ~,,.,I'.••!•          ,~--·f, .. , ,... , ....'11;-1:;1;•.•,.· • .,,,,.,   1-... ,,   ··•-~- • 1•
